Exhibit 99.1 ELBIT IMAGING EVALUATING ESTABLISHMENT OF A SUBSIDIARY TO HOLD ITS BIO-TECH AND MEDICAL INVESTMENTS AIMS TO FLOAT SUCH SUBSIDIARY ON TEL AVIV STOCK EXCHANGE Tel Aviv, February 2, 2010, Elbit Imaging (NASDAQ: EMITF) (“Elbit Imaging” “Company”)announced today that it intends to restructure its bio-tech and medical holdings (InSightec – 60%, and Gamida Cell – 28%; both on a fully diluted basis) under a wholly-owned Elbit Imaging subsidiary and to offer shares of such subsidiary in a public offering on the Tel Aviv Stock Exchange (“IPO”). The move is part of the Company's ongoing restructuring and the streamlining of business activities throughout the Company's divisions. Dudi Machluf, Chief Executive Officer (Co-CEO), commented: “As part of the Company's restructuring, we intend to restructure our medical and bio-tech holdings, InSightec and Gamida Cell, under one wholly owned subsidiary. We intend to use the IPO’s proceeds, should such be executed, to accelerate InSightec's development of several applications to treat major cancer diseases such asincluding, bone, prostate, breast, liver and brain. This will help InSightec to take rapid strides towards receiving both FDA and CE approvals for these cancer treatment technologies as well accelerating its efforts to obtain widely spread reimbursement coverage for its FDA and CE commercially treatment for Uterine Fibroids. Additionally, the IPO proceeds will help accelerate the FDA approval process for Gamida Cell's flagship product, StemEx®, which is currently in Phase III testing, as well as advance the product development of additional therapies. The IPO is expected to add value to Elbit Imaging's existing shareholders and, for the first time, will provide the public with an opportunity to invest directly in the group's flagship bio-medical holdings.” About InSightec InSightec has developed Magnetic Resonance guided, high-powered Focused Ultrasound technology for non-invasive surgical treatment of cancerous growths inside the body. The belief is that in the future every hospital will establish a non-invasive surgery room next to the traditional invasive one. In light of this, the company decided to act and develop cancer related applications in a wide range of fields. The company is at advanced stages of research and development for a number of cancer related therapies, including brain, breast, liver and prostate.For more information, please visit: http://www.insightec.com/ About Gamida Cell Gamida Cell Ltd. is a world leader in stem cell expansion technologies and therapeutic products. The company is developing a pipeline of products in stem cell transplantation and in tissue regeneration to effectively treat debilitating and often fatal illnesses such as cancer, hematological, autoimmune and ischemic diseases. Gamida Cell’s therapeutic candidates contain populations of adult stem cells, selected from non-controversial sources such as umbilical cord blood, which are expanded in culture.Gamida Cell’s flagship product, StemEx, is now being studied as a therapy, for patients with blood cancers who cannot find a family related matched bone marrow donor, in an international phase III trial at leading transplant centers in the U.S., Europe and Israel.
